﻿Sir, your election to the presidency of the General Assembly at its forty-fifth session is a tribute to your personal qualities. It reflects the contribution of Malta, your country, to our common work of peace and co-operation between peoples and nations.
The delegation of Gabon considers it both a pleasure and a duty to extend to you our wishes for full success in the discharge of your heavy and honourable task.
Major-General Joseph Garba, your predecessor, through his dedication and competence has also served the United Nations well. My delegation joins in the tribute unanimously rendered to him today.
Indeed, the United Nations will remember the extremely positive action of Mr. Javier Pérez de Cuéllar in the restoration of our Organization to the role given to it by its founders 45 years ago. I should therefore like to express to him the sincere congratulations of Gabon and assure him of its readiness to work towards the achievement of peace and justice in the world. Gabon would like to welcome the recent admission of Namibia and Liechtenstein to our great Organization.
The course of present international relations causes some disquiet as compared with the serenity characterizing them not so long ago. This contrast, which appeared in a rather brief period, has caught the United Nations short because of its unexpected nature. Through the United Nations, each one of its Members must take any initiative conducive to the restoration of a climate of confidence more in keeping with the ideals that have brought us all together here.
Our Organization seems to have reached an important moment in its evolution. We declare our readiness to become firmly involved in the building of a new order of security in the interest of all and in the struggle for development. We could not succeed in that endeavour without being animated by a firm resolve to eliminate persistent scourges, such as apartheid, drugs, and economic and social underdevelopment, to which the General Assembly has recently devoted special sessions. These are some of the main challenges that we must face.
But it is none the less true that the spirit of peace has made great progress as an essential fact of the coexistence of nations. Other human values, such as democracy and respect for human rights and fundamental freedoms, are also observed more closely today. Indeed, from a study of these last few years we can conclude with certainty that contemporary societies are becoming more democratic. It is in this context that profound institutional changes are now being brought about in Gabon, where, by means of elections that are taking place, we are embarking on the setting up of a multiparty parliament.
In response to the wishes of its compatriots, the President of the Republic, His Excellency El Hadj Omar Bongo, convened a national conference on democracy, which was held at Libreville in March and April last. That historic meeting involved all the views represented by many political or social/professional associations.
The debate on ideas was held in a spirit of openness, freedom and responsibility. There resulted a national consensus, thanks to which a new constitution now rules Gabon's political life; a national charter of freedoms has been adopted; a government reflecting several political views has been established; and to watch over the smooth functioning of the fledgling democracy, a national council for democracy and a committee entrusted with following through on the decisions of the national conference have been created.
That same mission will be assured in the media by the National Communications Council that will be set up following legislative elections. These multiparty elections, the first held in my country in more than a generation, mark a crucial stage in the strengthening of democratic mores in Gabon. The new institutions, which will now serve as a framework for Gabonese political life, will be built, above all, on the primacy of law as a guarantor of stability and respect for our institutions. We should like therefore to affirm here that democracy, in its universal avocation, is a secure path for the transition of societies that have reached a certain stage in their evolution.
In my prefatory words I stressed the role played by our Organization towards its rehabilitation. I note that some of the subjects on the agenda of this session of our Assembly point precisely to this trend. The profound changes that took place in international life through the consolidation of the climate of détente led to the beginnings of genuine peace perspectives and the settlement of some regional conflicts.
We must note here that the forces that led to the reunification of some parts in the world that had previously been divided are based, not only on the universal need for the self-determination of peoples, but also, and above all, on these same changes. The decision of the two Yemens to merge into a single State, the imminent reunification of the two Germanys, and the high-level talks recently undertaken between the two Koreas testify to the genuine capacity of the peoples we represent here to contribute peacefully to the course of history.
We are however far from being secure from all sorts of tensions because many problems still remain with us.
If we consider the situation now obtaining in Africa, it is regrettable indeed that the history of that continent will have meted out a particularly painful fate to some of its peoples. The continued unjustified practice of apartheid has given rise to mass movements of peoples and is indeed the main cause of the phenomenon of refugees in southern Africa. We should see there an additional reason to address an appeal to the international community that it do everything to bring about the full implementation of relevant decisions adopted by the United Nations and the Organization of African Unity (OAU). We should also support initiatives within and outside South Africa to achieve as soon as possible the dismantling of that odious system of apartheid. In this spirit Gabon welcomes the liberation of Nelson Mandela and the legalization of anti-apartheid movements, but we note with regret the paltry nature of the measures supposedly leading to the elimination of apartheid. 
Gabon is therefore in favour of maintaining sanctions against South Africa. But the fate of these African populations is not predicated only upon apartheid; internal and border conflicts are also causes of the same problems. In themselves, border conflicts, because they involve sovereignty, raise the problem of their settlement within the machinery advocated by the United Nations or the Organization of African Unity (OAU).
In the specific case of the Chad-Libyan border conflict, my country, which presides over the Ad Hoc Committee set up by the OAU, took an active part, in the past year, in the process of implementing the agreement concluded in Algiers on 31 August 1989. Thus we have observed carefully the functioning of the Joint Technical Commission provided for by that agreement. Indeed, we organized, in Gabon last March, a tripartite meeting at the ministerial level, during which we proposed to the parties to the conflict a draft protocol for the implementation of the Algiers agreement. This proposal was partially agreed to by both parties, which undertook to continue negotiations on some outstanding points.
Now that this Organization, through the International Court of Justice, is seized of that problem, we should like to express our appreciation to the other States that have contributed to the quest for a political solution to the dispute, as well as our conviction that we have done everything possible in that direction.
Unfortunately, the crisis in the Middle East, which continues because of the increasing lack of understanding, has just experienced another episode, which adds to the complexity of the debate on this region and thus weakens the efforts being made in the search for appropriate solutions.
As to the classic aspects of this debate - that is to say, Lebanon and Palestine - Gabon advocates resort to machinery whose creation and setting up, on the basis of relevant United Nations provisions, would make possible comprehensive Solutions to these questions, in particular, the proposal to convene an international peace conference on the Middle East, with the participation of the Palestine Liberation Organization (PLO), should be implemented as soon as possible.
The gravity of recent events in the area - since the entry of Iraqi troops into the territory of Kuwait - is a matter of concern to us all. In considering the situation thus created we must mobilize all the political and diplomatic means at the disposal of the international community, in keeping with the relevant resolutions of our Organization.
There have recently been significant developments in the situation in Cambodia. We welcome, among other things, the agreement expressed by the parties to the conflict on the framework, proposed by the five permanent members of the, Security Council, for a comprehensive and lasting political settlement of that conflict.
The changes that have taken place in East-West relations, which formerly were based on the balance of terror, should, logically, result in radical changes in the political role allotted to nuclear weapons. Indeed, since 1988 the main owners of nuclear weapons have agreed on the principle of reduction, and they may conclude an agreement on the means by the end of this year. These changes and the continuation - of such efforts should lead to a climate favourable to a new balance based on dialogue, trust and respect for mutual interests. Only in this way will future international relations, whether political or economic, become more secure and more stable.
It was entirely appropriate that the General Assembly devoted its eighteenth special session to international economic co-operation and development. The  Assembly's conclusions on the situation of the world economy in the 1980s, the prospects for improving that situation, and the commitments that were made by the Assembly make possible a positive view of that event. 
The renewed assumption by the United Nations of a role in respect of the problems relating to the North-South dialogue, if it is characterized by a global approach, should result in new hope. The advantages of such an approach are obvious. Applied to the thorny question of the treatment of debt, for example, it would avoid priority being given to economic aspects over social aspects, or to political aspects over moral aspects.
As was said by the Executive Secretary of the Economic Commission for Africa in his last report, external constraints are an essential element of the economic standstill in Africa. Indeed, in addition to an ever-worsening balance of trade from year to year, there is an ever-heavier burden of debt, amounting, for the African countries alone, to about $260 billion - that is to say, one fifth of the total debt of developing countries. Our countries have adopted programmes of structural adjustment, and have participated in agreements for the rescheduling of debt. On this basis, they have taken, individually, measures to improve their finances and their budget procedures, and have done so despite negative consequences at the social level - consequences that might become less dire if creditor countries were to lessen the debt burden.
In this respect, Gabon - a country of medium-range income - welcomes the reduction in the rate of interest on the public debt unilaterally decided upon by France. This initiative is proof of the role of international solidarity in the handling of economic difficulties. We renew the appeal repeatedly made by the Group of 77 for the debt of developing countries to be cancelled.
During the last two years the world economy has, it is true, grown more rapidly than was expected, but balance has not been achieved in the global development of economic relations between industrialized and developing countries. In the case of Africa in particular, there remain reasons for deep concern for the future of the continent. Standards of living in general have deteriorated for the fourth consecutive year because of lower commodity prices and because of Africa's small role in international trade. To confront this imbalance, which is endemic, the models of development in our countries must be restudied. How can we stop playing the simple role of producer of commodities, to which we are restricted? How can we ensure equilibrium in the balance of payments and the renewal of export income? But it would be illusory to review the models of development adopted by our countries if we did not acquire financial resources, if we did not learn more about trade in commodities and improve the role of our countries in world trade. That is why we believe it is urgent that there be agreement on an equitable and final solution to the problem of debt, an increase in the resources allotted to development, co-ordination of national macro-economic policies, and promotion of a system of international negotiation.
If current international political and economic issues are matters for concern, so are questions relating to the environment and population. As to the environment, the objective is to make public opinion in our respective countries aware of the dangers threatening the security of all of us - anarchical deforestation, soil erosion, water and atmospheric pollution, depletion of the ozone layer, illicit traffic in toxic waste, and so on. These fundamental problems could be debated at the conference on the environment to be held in Brazil in 1992.
The question of the future of world population is at the forefront of the concerns of our Organization. The operation launched a few years ago by the United Nations Population Fund bears witness to that fact. If I were to sum up my comments so far, I would say that our Organization's rehabilitation is going hand-in-hand with a genuine touch of humanization in its consideration of the major issues. This must surely be a sign of the times; a reflection as it is of the diversity and the financial strength of its Members, the United Nations holds within itself all the trump cards it needs for its revitalization. This is a general rule, in fact a universal law in the progress and future of any organ. Each Member State must naturally, therefore, do its utmost to help the United Nations achieve its revitalization.
This comes down to saying just how essential is the issue of what resources to grant the Organization. The United Nations cannot escape the burdens of all kinds which weigh on the progress of mankind towards a better world. Nevertheless, we must on each occasion deal with those burdens by trying to be imaginative enough to cope with them, and in doing so we would not be the first to travel the road: the generations that came before us were faced with the same challenge. However, better armed than they as we are, we should enter into the next millennium, which is almost upon us, with confidence and determination.
  
